Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 9-11, with respect to the rejection(s) of the independent claim(s) 1(8 and 14) and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1, 3-8, 10-14, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a system for data characterization and tracking via cohesive information units, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: receive, from a first computing system, a request to generate a data record; generate a first cohesive information unit comprising a first data portion and a first metadata portion associated with the first data portion, wherein the first data portion comprises the data record, generate a hash of the first cohesive 
  teaches wherein the first metadata portion comprises a security level of the first data portion, wherein the security level indicates whether the first data portion contains sensitive data; track a status of the first cohesive information unit using a data monitoring system, wherein tracking the status of the first cohesive information unit comprises: querying a plurality of computing systems within a network; detecting that the first cohesive information unit has been moved from a first storage location to a second storage location; and storing the status of the first cohesive information unit to a centralized repository.  
  teaches encrypt the hash of the first cohesive information unit using a private key.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 8, and 14.
Although Patel discloses a system for data characterization and tracking via cohesive information units, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: receive, from a first computing system, a request to generate a data record; generate a first cohesive information unit comprising a first data portion and a first Patel does not disclose wherein the first metadata portion comprises a security level of the first data portion, wherein the security level indicates whether the first data portion contains sensitive data; encrypt the first hash of the first cohesive information unit using a private key; track a status of the first cohesive information unit using a data monitoring system, wherein tracking the status of the first cohesive information unit comprises: querying a plurality of computing systems within a network, wherein the plurality of computing systems comprises a first storage computing system and a second storage computing system; detecting, based on querying the plurality of computing systems, that the first cohesive information unit has been moved from the first storage computing system to the second storage computing system; storing the status of the first cohesive information unit to a centralized repository, wherein the status of the first cohesive information unit indicates that the first cohesive information unit has been moved from the first storage computing system to the second storage computing system; and reporting the status of the first cohesive information unit to a second computing system.  Furthermore, the Examiner notes prior art teachings, such as PETERSEN, which teaches wherein the first metadata portion comprises a security level of the first data portion, wherein the security level indicates whether the first data portion contains sensitive data; track a status of the first cohesive information unit using a data monitoring system, wherein tracking the status of the first cohesive information unit comprises: querying a plurality of computing systems within a network; detecting that the first cohesive information unit has been moved from a first storage location to a second storage Donaldson, which teaches encrypt the first hash of the first cohesive information unit using a private key. However, the Examiner notes that the prior art does not properly disclose querying a plurality of computing systems within a network, wherein the plurality of computing systems comprises a first storage computing system and a second storage computing system; detecting, based on querying the plurality of computing systems, that the first cohesive information unit has been moved from the first storage computing system to the second storage computing system; storing the status of the first cohesive information unit to a centralized repository, wherein the status of the first cohesive information unit indicates that the first cohesive information unit has been moved from the first storage computing system to the second storage computing system; and reporting the status of the first cohesive information unit to a second computing system.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 3-7, 10-13, and 16-20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436